Citation Nr: 0307567	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for a neurological 
disability to include thoracic outlet syndrome, ulnar nerve 
damage.

3.  Entitlement to service connection for a respiratory 
disability, to include due to exposure to asbestos.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1978 to September 1998.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The Board is undertaking additional development on the issue 
of entitlement an initial rating in excess of 10 percent for 
a left knee disability pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 19.9(a)(2)].  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 
23, 2002) [to be codified at 38 C.F.R. § 20.903.]  After 
giving such notice and reviewing the veteran's response, the 
Board will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  The veteran was treated during service for chest pain, 
right wrist pain and pulmonary complaints; he is likely to 
have been exposed to asbestos during his service.  

3.  The veteran does not have a currently diagnosed cardiac 
disability, neurological disability, or a respiratory 
disability.  

4.  The veteran's right knee disability is manifested by 
complaints of pain. There is no effusion, creptitation, 
tenderness or instability, and motion is from 0 to 140.   


CONCLUSIONS OF LAW

1.  A claimed cardiovascular disability was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2002). 

2.  A claimed neurological disability to include thoracic 
outlet syndrome disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2002). 

3.  A claimed respiratory disability, to include asbestosis, 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

4.  An initial rating beyond 10 percent is not warranted for 
a right knee disability at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and  Part 4, Diagnostic Codes 5257, 5260, 
5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West  2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  In this regard, in April 
2001, the RO contacted the veteran and notified him of the 
evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what evidence 
was needed from the veteran and what he could do to help with 
his claim.  In addition, in October 2002, the Board contacted 
the veteran and informed him of what had been done, what he 
needed to know and what he needed to do.  In March 2003, the 
Board informed the veteran of new evidence received in his 
claim.  That same month, the veteran informed the Board that 
he had no further evidence or argument to present.  No further 
assistance in this regard appears to be warranted.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West. 2002).  No 
further development is required in order to comply with VA's 
duty to assist.

Service Connection

Laws and Regulations

Generally, service connection may be established for disease 
or injury incurred or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Service connection may also 
be allowed on a presumptive basis for certain chronic 
diseases, such as cardiac, neurological or respiratory, if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado- Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum. M21-1, Part VI, 7.21(a)(1) (October 3, 
1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease. M21-1, Part VI, 7.21(c) (October 3, 1997).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1) (October 
3, 1997).


The Evidence

           Service records show that the veteran served in the 
United States Navy and had duty as pipe fitter.  In June 
1986, during service, the veteran complained of right wrist 
pain.  It was noted that the veteran had a lump on the back 
of the wrist.  He was treated a few days later for increased 
right wrist pain, and the finding was, rule out ganglion 
cyst.  He was to be observed.  The veteran's service medical 
records show that the veteran complained of chest pains and 
pressure in October 1987, brought on by anxiety.  X-rays 
showed the heart size to be at the upper limits of normal and 
no acute or active pulmonary disease.   Borderline 
cardiomegly was noted.  On follow-up in  December 1987, it 
was noted that there had been no recurrence of chest pain, 
and his blood pressure was 118/68.  The assessment was, 
atypical chest pain, noncardiac.  It was noted that the 
cardiac silhouette was in the upper limits of normal, but an 
echocardiogram was normal.  A chest X-ray in September 1989 
showed a normal cardiac silhouette and clear lung fields.  .  
The veteran was treated for bronchitis in April, May and 
October 1994.  Left lower lung pneumonia was also diagnosed 
in April 1994.  A March 1998 form shows that the veteran 
underwent an asbestos exposure medical questionnaire in March 
1998, and he indicated that he had had bronchitis, pneumonia, 
and other lung problems in the past year.  A pulmonary 
function test in May 1998 was normal.   

The veteran was examined by VA in February 1999.  The 
examiner noted that the examination was a general medical, 
cardiovascular, orthopedic and pulmonary rating examination.  
The veteran reported that he had been exposed to asbestos in 
service, and that he had an enlarged heart.  He complained of 
numbness in his hands while reading books and also when 
awakening.  On examination, it was noted that the chest was 
clear, and PFT were normal.  An echocardiogram showed normal 
left ventricular function.  The left atrium was slightly 
enlarged, and there was a question of the right ventricle and 
right atrium being slightly enlarged.  X-rays of the chest 
showed the lungs were clear and it was noted that the cardiac 
silhouette remained unchanged.  The diagnoses were: history 
of asbestos exposure with no evidence for clinical 
asbestosis; mild pulmonary hypertension, etiology unknown, 
probably idiopathic; and thoracic outlet syndrome with 
decreased pulses with adduction of the upper arms with 
extension and external rotation.  

On VA nerves examination in February 1999, the veteran 
complained of numbness and tingling in the right fifth and 
fourth fingers.  After examination, it was opined that the 
veteran had an ulnar nerve problem on the right.    

The veteran was examined by VA in November 2002 for 
respiratory diseases.  He reported having a frequent morning 
cough.  He denied chest pain or tightness with exercise.  On 
examination, auscultation of the lungs revealed clear lung 
fields with normal respiratory and expiratory phases.  There 
were no rales, rhonchi, rub nor wheezing.  There was no 
dullness to percussion.  Examination of the heart revealed a 
normal sinus rhythm to auscultation.  No rubs, clicks, 
gallops or murmurs were heard. Blood pressure was 132/86 in 
the left arm sitting and 130/86 in the right arm.  An ECG was 
noted to show normal sinus rhythm without electrical evidence 
of chamber enlargement and a chest X-ray was noted to show 
clear lung fields and no cardiac enlargement.  PFT were noted 
to be within normal limits for the veteran's age and height.  
The impression was: history of asbestos exposure-there is 
nothing in the physical examination, pulmonary tests, nor 
chest X-ray to establish a pathologic disease of the lungs; 
and history of enlarged heart with normal examination today.  
The examiner noted that the veteran was informed that he had 
an enlarged heart when he was exercising very vigorously, and 
that it would seem that the veteran had what is called an 
athlete's heart.  It was explained that in people who 
exercise vigorously there is some hypertrophy of the muscular 
wall in the heart and that this can be interpreted as a large 
heart on chest X-ray.  It was reported that this was not a 
pathologic condition.  

On VA neurological examination in December 2002, the veteran 
complained of numbness in his hands.  The examiner noted that 
the claims file had been reviewed.  Examination showed the 
arms were strong with no vesticulations and no atrophy noted.  
There was no sensory loss in the arms or hands, and no 
impingement noted of the shoulders.  Reflexes were sluggish 
but present in the arms.  Detailed tests of the hands were 
noted to show no weakness, atrophy or vesticulations.  
Tinel's sign was positive on the right hand with numbness 
mainly in the second and third fingers of the right hand.  
The examiner assessed that the veteran's arms were normal now 
but that in the future he might have carpal tunnel syndrome 
especially on the right.  It was stated that now there was 
nothing to make such a diagnosis and the veteran was 
clinically well.  It was opined that he did not have a 
neurological disability related to his service now.  

Discussion

It is conceded that the veteran was exposed to asbestos 
during service.  The veteran received treatment in service 
for complaints of chest pain, right wrist problems and 
pulmonary problems.  There are no post-service medical 
treatment records showing any confirmed diagnosis of a 
cardiac, pulmonary (including asbestosis) or neurological 
disability.  The 1999 VA examination found no asbestosis.  
While pulmonary hypertension was noted, there is no basis in 
the examination report for such a finding.  Blood pressure 
readings were not recorded in the report.  In addition 
thoracic outlet syndrome was noted.  However, in November 
2002, the VA examiner reviewed the claims file, and no 
neurological disability was found.  In addition, no pulmonary 
or cardiac disability was diagnosed.  Pulmonary and cardiac 
laboratory tests were normal.  Further, the examiner 
explained that the veteran's slightly enlarged heart was not 
a pathological condition.  

The evidence demonstrates that the service episodes were 
acute and transitory and resulted in no chronic disability.  
Service connection requires more than a disease or injury in 
service; there must also be a current related disability. 
Degmetich v. Brown, 104 F.3d 1328 (1997).  Here there is no 
current heart, pulmonary or neurological disability, and thus 
there may be no service connection. The preponderance of the 
evidence is against the claims, and thus the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b).  

Increased Evaluation

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's right knee disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Evidence

Service connection was granted for bilateral patellofemoral 
syndrome and a 10 percent evaluation was assigned under 
diagnostic code 5099-5003, effective from October 1998.  This 
was based on service medical records which showed a diagnosis 
of bilateral patellofemoral syndrome in December 1996.  

On VA examination in February 1999, the veteran reported that 
his knees began aching approximately four or five years 
prior.  Examination showed hypermobile patella bilaterally.  
It was noted that there was no effusion bilaterally, and no 
pops or clicks.  Motion was from 0 to 120 degrees.  There was 
no laxity.  The finding was bilateral patellofemoral 
syndrome.  It was stated that pain could limit the veteran's 
functional ability and that he was unable to do bends and 
squats or walk over rough ground.  It was reported that there 
was no limitation of motion due to pain on use and no 
additional range of motion loss due to pain on use.  

The veteran was examined in August 2000 by VA.  He complained 
of bilateral knee pain.  He stated that the pain was 
aggravated going up and down stairs, sitting for prolonged 
periods of time, standing for prolonged periods of time, and 
squatting. He reported having morning knee stiffness, and 
denied swelling, giving way or locking up.  Examination 
showed his gait to be normal with no knee redness, warmth or 
swelling.  There was tenderness to palpation of the right 
knee along the medial and lateral sides of the patella.   
Motion was from 0 to 120 degrees bilaterally with some very 
mild crepitus appreciated with range of motion testing.  
There was no evidence of ligamentous instability.  He could 
squat fully down to the floor without difficulty but he 
noticed creaking, popping and discomfort as he straightened 
up.  It was noted that X-rays done in earlier showed slight 
lateral subluxation of the patellae bilaterally.  The 
assessment was, bilateral patellofemoral syndrome, chronic.  

In August 2000, the RO granted separate ten percent 
evaluations for the veteran's right and left knees, under 
Diagnostic Code 5257, effective from October 1998.  

On VA examination November 2002, the veteran was reported 
that he no longer did any running to avoid increased pain the 
following day.  He stated that going up and down stairs was 
painful.  He reported that he worked at a library.  He denied 
any locking or giving way of the knees.   On examination, it 
was noted that the veteran had a normal gait, and could squat 
down to the floor and rise again unaided.  He could walk on 
his heels and toes without difficulty.  There was no 
excessive erythema or warmth to either knee.  There was no 
effusion, crepitation or tenderness of either knee.  All 
ligaments were intact to stress testing.  Circumference of 
the of the thighs, knees, and calves was equal, right to 
left.  The veteran had full extension to 0 degrees in the 
right knee and full flexion to 140 degrees.  Muscle strength 
was 5/5 in the lower extremities.  X-rays of the knees were 
normal.  The diagnosis was, patellofemoral pain syndrome, the 
result of irritation of the back surface of the kneecap.  It 
was noted that this was a functional problem without 
involvement of the true knee joint space.  


Discussion

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under Diagnostic Code 5260, limitation 
of knee flexion is assigned a 30 percent evaluation when the 
limitation is to 15 degrees, a 20 percent evaluation when the 
limitation is to 30 degrees, and a 10 percent evaluation when 
the limitation is to 45 degrees.  Under Diagnostic Code 5261, 
limitation of knee extension is assigned a 50 percent 
evaluation when the limitation is to 45 degrees, a 40 percent 
evaluation when the limitation is to 30 degrees, a 30 percent 
evaluation when the limitation is to 20 degrees, a 20 percent 
evaluation when the limitation is to 15 degrees, and a 10 
percent when the limitation is to 10 degrees.  38 C.F.R. § 
4.71a.  Normal extension and flexion of a knee are to 0 and 
140 degrees, respectively. 38 C.F.R. § 4.71a, Plate II.  

The evidence indicates that the range of motion of the right 
knee is full (0 to 140) and there is no instability since all 
ligaments are reported to be intact to stress testing.  
Hence, the Board does not find that a higher disability 
rating is warranted for the right knee disorder under 
diagnostic code 5257 or under diagnostic codes 5260 or 5261.   

The holding in DeLuca dealt with evaluation of a service-
connected joint disability rated on limitation of motion.  
Because Diagnostic Codes 5257 is not predicated on loss of 
range of motion, §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Although the appellant has complaints of pain, the current 10 
percent disability rating adequately compensates for any pain 
that the appellant has that is attributable to his service-
connected right knee disability.  

The Board has considered other potentially applicable codes.  
However since the veteran does not have ankylosis (5256), 
dislocated or removed semilunar cartilage (5258, 5259), or 
nonunion or malunion of the tibia or fibula (5262) none would 
be applicable in this case.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA 
O.G.C. Prec. Op. No. 9-98 and the decisions by the Court in 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) and Hicks v. 
Brown, 8 Vet. App. 417 (1995). Under the provision of VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), when a veteran 
with knee disability rated for instability also has arthritis 
and limitation of motion in the knee to at least the 
noncompensable degree, then a separate rating could be 
assigned for the arthritis and limitation of motion under 
Diagnostic Codes 5003, 5260, and 5261.  A subsequent GC 
opinion, VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998), 
indicated in a footnote that "[a] separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59..." under the holding in 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and is assigned a 10 percent evaluation when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups. Notes:  The 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion and will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.



The medical evidence of record does not include an X-ray 
finding of degenerative arthritis that would permit the Board 
to assign a separate rating for arthritis and limitation of 
motion in the left knee under VA O.G.C. Prec. Op. No. 23-97 
or VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran is employed at a 
library, and there is no showing that he has been 
hospitalized due to his right knee disability.  And, as is 
apparent from the foregoing discussion, it cannot be said 
that the schedular rating criteria are inadequate in this 
instance.  




ORDER

Service connection for a cardiovascular disability is denied.

Service connection for a neurological disability to include 
thoracic outlet syndrome, ulnar nerve damage is denied.

Service connection for a respiratory disability, to include 
due to exposure to asbestos is denied.

An initial evaluation in excess of 10 percent for a right 
knee disability is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

